Defendant appeals from a judgment of the County Court, Kings County, convicting him of criminal contempt of court, and from “ each and every intermediary order therein made.” It was defendant’s contention upon the trial that a waiver of immunity executed by him, prior to his appearance before the Grand Jury, while he was a New York City police officer, was ineffective, as he had not understood the full nature and scope of his act and the District Attorney had failed to advise him with respect to his rights. The question of whether defendant signed the waiver knowingly and fully aware of its import and consequences, was submitted to the jury as a question of fact. Judgment unanimously affirmed. Assuming, without deciding, that the District Attorney was under a duty to advise defendant of the nature and effect of the waiver of immunity and his rights with respect thereto, we are of the opinion that the proof established, beyond a reasonable doubt, that defendant had been *776so advised and had voluntarily and knowingly executed the waiver. Defendant’s other contentions have been examined and are without merit. The minutes of the preliminary hearings, printed in the record, have not been considered in reaching this determination. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. (Code Grim. Pro., § 517.) Present — Nolan, P. J., Adel, Mac Crate, Schmidt and Beldoek, JJ.